11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Donald Blaine Davis,                         * From the 91st District Court
                                               of Eastland County
                                               Trial Court No. 24475.

Vs. No. 11-17-00020-CR                        * December 31, 2018

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Gray, C.J., dissenting)
                                                (Panel consists of: Gray, C.J., sitting by
                                                assignment; Simmons, F.J., sitting by
                                                assignment; and Wright, S.C.J., sitting
                                                by assignment)
                                                (Bailey, C.J., and Willson, J., not
                                                participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.